 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA
10

11       JEFFERY SNYDER, MARTIN and BETH                         No. 1:15-CV-01892-TLN-KJN
         MELNICK, LIA LOUTHAN, and
12       SUMMERFIELD GARDENS
         CONDOMINIUM, on behalf of themselves
13       and all other similarly situated,
14                           Plaintiffs,                         MEMORANDUM AND ORDER
15             v.
16       TAMKO BUILDING PRODUCTS, Inc., A
         Missouri Corporation,
17
                             Defendant.
18

19

20            This matter is before the Court pursuant to Defendant TAMKO Building Products, Inc’s

21   (“Defendant”) partial Motion to Dismiss. (ECF No. 68.) Plaintiffs Jeffery Snyder (hereinafter

22   referred to as “Plaintiff”)1, Beth Melnick, Lia Louthan, and Summerfield Gardens Condominium,

23   oppose the motion. (ECF No. 73.) For the reasons set forth below, the Court GRANTS

24   Defendant’s Motion to Dismiss (ECF No. 68) as to Plaintiff Snyder without leave to amend.

25   1
              Plaintiff is the sole California plaintiff named in the proposed nationwide class of entities and individuals
     who allege their properties were clad in Defendant’s defective shingles. (ECF No. 36 ¶ 1.) Defendant has moved to
26   dismiss all claims asserted by Snyder, Melnick, and Summerfield Gardens, and numerous claims asserted by
     Louthan. (ECF No. 68.) The basis of venue in this District, however, relies on the presence of Plaintiff, the sole
27   California resident among the named plaintiffs. (ECF No. 36 ¶¶ 5–14.) The Court therefore analyzes Plaintiff’s
     claims first and—because all of Snyder’s claims are dismissed herein—need not and does not decide the Motion as
28   asserted against the other Plaintiffs at this time, as discussed further below.
                                                                 1
 1          I.      FACTUAL AND PROCEDURAL BACKGROUND

 2          Plaintiff alleges that in October 2004, a builder installed shingles on the home Plaintiff

 3   would eventually purchase in February 2005. (ECF No. 36 ¶ 55.) He further alleges that a

 4   contractor told him “his shingles were in very poor condition” in 2013, and that they “worsened”

 5   over the next year. (ECF No. 36 ¶¶ 56–57.) Along with all other plaintiffs, Plaintiff broadly

 6   alleges that “[i]n addition to damages to their shingles and roofs, Plaintiffs and the Class have

 7   also suffered damage to the underlying structures . . . .” (ECF No. 36 ¶ 26.)

 8          More specifically, Plaintiff alleges Defendant’s “American Heritage” series of shingles

 9   “do not conform to Defendant’s express representations and do not conform to applicable

10   building codes or industry standards.” (ECF No. 36 ¶ 24.) Plaintiff asserts Defendant marketed

11   its shingles as “durable, reliable and free from defects,” but designed and manufactured the

12   shingles with “less than the required amount of asphalt” and failed to adequately test their

13   reliability. (ECF No. 36 ¶¶ 21–25.) According to Plaintiff, Defendant had ample notice of the

14   defects and “knowingly and intentionally concealed” from its customers information about the

15   defects. (ECF No. 36 ¶ 28.) Defendant additionally concealed the fact that it did not intend to

16   follow through on the services provided for in the purported warranties. (ECF No. 36 at ¶ 29.)
17          Plaintiff alleges Defendant expressly warranted the shingles for a useful life of thirty to

18   fifty years and this warranty “became part of the basis of the bargain” on which Plaintiff relied.

19   (ECF No. 36 ¶ 112.) Plaintiff asserts Defendant made additional express warranties through its

20   catalogs, website, brochures, and marketing materials, and that these additional warranties were

21   made to the “ultimate consumers.” (ECF No. 36 ¶¶ 114–15.) Plaintiff ultimately alleges

22   Defendant breached all warranties and failed to perform under their stated terms. (ECF No. 36 ¶

23   117.) Additionally, Plaintiff asserts that the warranties are unconscionable and unenforceable

24   because Defendant “denied or failed to pay all costs and damages associated with replacing

25   Plaintiffs’ shingles.” (ECF No. 36 ¶ 121.) Moreover, Defendant’s limited warranty fails of its

26   essential purpose because it warrants that the shingles will last thirty to fifty years when in fact
27   they do not, limits recovery to prorated replacement shingles exclusive of cost of labor, and

28   purports to replace defective shingles with other defective shingles. (ECF No. 36 ¶ 124–26.)
                                                         2
 1          Plaintiff brings claims for breach of express and implied warranties, strict liability, fraud,

 2   negligence, and unjust enrichment, as well as claims under California state law products liability.
 3   (ECF No. 36.)
 4          II.      STANDARD OF LAW
 5          A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal

 6   sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Federal Rule of

 7   Civil Procedure 8(a) requires that a pleading contain “a short and plain statement of the claim

 8   showing that the pleader is entitled to relief.” See Ashcroft v. Iqbal, 556 U.S. 662, 678–79

 9   (2009). Under notice pleading in federal court, the complaint must “give the defendant fair notice

10   of what the claim . . . is and the grounds upon which it rests.” Bell Atlantic v. Twombly, 550 U.S.

11   544, 555 (2007) (internal quotations omitted). “This simplified notice pleading standard relies on

12   liberal discovery rules and summary judgment motions to define disputed facts and issues and to

13   dispose of unmeritorious claims.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002).

14          On a motion to dismiss, the factual allegations of the complaint must be accepted as true.

15   Cruz v. Beto, 405 U.S. 319, 322 (1972). A court is bound to give the plaintiff the benefit of every

16   reasonable inference to be drawn from the “well-pleaded” allegations of the complaint. Retail

17   Clerks Int’l Ass’n v. Schermerhorn, 373 U.S. 746, 753 n.6 (1963). A plaintiff need not allege

18   “‘specific facts’ beyond those necessary to state his claim and the grounds showing entitlement to

19   relief.” Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads

20   factual content that allows the court to draw the reasonable inference that the defendant is liable

21   for the misconduct alleged.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. 544, 556 (2007)).

22          A court “need not assume the truth of legal conclusions cast in the form of factual

23   allegations.” United States ex rel. Chunie v. Ringrose, 788 F.2d 638, 643 n.2 (9th Cir. 1986).

24   Rule 8(a) does not require detailed factual allegations, but “it demands more than an unadorned,

25   the defendant–unlawfully–harmed–me accusation.” Iqbal, 556 U.S. at 678. A pleading is

26   insufficient if it offers mere “labels and conclusions” or “a formulaic recitation of the elements of
27   a cause of action.” Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678 (“Threadbare

28   recitals of the elements of a cause of action, supported by mere conclusory statements, do not
                                                        3
 1   suffice.”). It is inappropriate to assume the plaintiff “can prove facts that it has not alleged or that

 2   the defendants have violated the . . . laws in ways that have not been alleged.” Assoc. Gen.
 3   Contractors of Cal., Inc. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
 4          Ultimately, a court may not dismiss a complaint in which the plaintiff has alleged “enough
 5   facts to state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 697 (quoting
 6   Twombly, 550 U.S. at 570). Only where a plaintiff has failed to “nudge[] [his or her] claims . . .
 7   across the line from conceivable to plausible[,]” is the complaint properly dismissed. Id. at 680.
 8   While the plausibility requirement is not akin to a probability requirement, it demands more than

 9   “a sheer possibility that a defendant has acted unlawfully.” Id. at 678. This plausibility inquiry is
10   “a context–specific task that requires the reviewing court to draw on its judicial experience and
11   common sense.” Id. at 679.
12          A claim sounding in fraud requires a heightened pleading standard in which the
13   allegations must be “specific enough to give defendants notice of the particular misconduct which
14   is alleged to constitute the fraud charged so that they can defend against the charge and not just
15   deny that they have done anything wrong.” Semegen v. Weidner, 780 F.2d 727, 731 (9th Cir.

16   1985). Statements of the time, place and nature of the alleged fraudulent activities are sufficient,
17   id. at 735, provided the plaintiff sets forth “what is false or misleading about a statement and why
18   it is false,” In re GlenFed, Inc., Secs. Litig., 42 F.3d 1541, 1548 (9th Cir. 1994).
19          If a complaint fails to state a plausible claim, “‘[a] district court should grant leave to
20   amend even if no request to amend the pleading was made, unless it determines that the pleading
21   could not possibly be cured by the allegation of other facts.’” Lopez v. Smith, 203 F.3d 1122,
22   1130 (9th Cir. 2000) (en banc) (quoting Doe v. United States, 58 F.3d 484, 497 (9th Cir. 1995));

23   see also Gardner v. Marino, 563 F.3d 981, 990 (9th Cir. 2009) (finding no abuse of discretion in
24   denying leave to amend when amendment would be futile). Although a district court should
25   freely give leave to amend when justice so requires under Rule 15(a)(2), “the court’s discretion to
26   deny such leave is ‘particularly broad’ where the plaintiff has previously amended its
27   complaint[.]” Ecological Rights Found. v. Pac. Gas & Elec. Co., 713 F.3d 502, 520 (9th Cir.
28   2013) (quoting Miller v. Yokohama Tire Corp., 358 F.3d 616, 622 (9th Cir. 2004)).
                                                         4
 1          III.    ANALYSIS

 2          Plaintiff asserts the following causes of action against Defendant: (1) Breach of Express

 3   Warranty (First Cause of Action); (2) Breach of the Implied Warranties of Merchantability and

 4   Fitness for a Particular Purpose (Second and Third Causes of Action); (3) Strict Liability and

 5   Negligence (Fourth through Eighth Causes of Action); (4) Unjust Enrichment (Ninth Cause of

 6   Action); (6) Fraudulent Concealment and Negligent Misrepresentation (Tenth and Eleventh

 7   Causes of Action); (7) Violation of multiple California Consumer Protection Statutes (Twelfth

 8   through Fifteenth Causes of Action); (8) Declaratory Judgment (Twenty-First Cause of Action);

 9   and (9) Injunctive Relief (Twenty-Second Cause of Action). Defendant moves to dismiss each,

10   and the Court addresses each in turn below.

11                  A.       Express Warranty

12          Defendant moves to dismiss Plaintiff’s claim for breach of express warranty because (1)
13   Plaintiff does not allege facts establishing Defendant breached an express warranty; (2) Plaintiff
14   did not satisfy the 30-day notice terms of the warranty; (3) Plaintiff does not identify any specific
15   statements contained in marketing materials, nor allege facts showing he relied on any such

16   statements; and (4) Plaintiff lacks privity of contract with Defendant. (ECF No. 68 at 19–22.)
17   Plaintiff argues his express warranty claim should proceed because the warranty (1) fails of its
18   essential purpose; (2) is unconscionable; and (3) does not require privity. Plaintiff also asserts
19   that Defendant created additional warranties through its marketing materials. (ECF No. 73 at 21–
20   27.) The Court first considers Defendant’s argument that Plaintiff has failed to sufficiently allege
21   a breach, and—finding that Plaintiff’s allegations fall short—turns to Plaintiff’s arguments for
22   unenforceability of contract.

23                           i.       Breach
24          A manufacturer’s liability for breach of an express warranty derives from the terms of the
25   warranty itself. Grassi v. Int’l Comfort Prods., LLC, No. 1:15-cv-00253-JAM-JLT, 2015 WL
26   4879410, *2 (E.D. Cal. Aug. 13, 2015) (quoting Cipollone v. Ligett Grp., Inc., 505 U.S. 504, 525
27   (1992)).2 The warranty in this case provides that “TAMKO’s obligation is limited to providing
28   2
            Here, Defendant provides a copy of the warranty and the parties do not dispute its authenticity. (ECF Nos.
                                                              5
 1   the owner with a Material Certificate for replacement shingles, … prorated over the life of the

 2   limited warranty.” (ECF Nos. 68 at 20; 68-1 at 2.) Plaintiff alleges he made a claim in June
 3   2015, replaced the shingles in June 2015, received from Defendant a certificate for a prorated
 4   amount of replacement shingles on August 14, 2015, and thereafter refused the offer. (ECF Nos.
 5   36 ¶¶ 58–61; 73 at 18.) Plaintiff may not be happy with the remedy provided, but Plaintiff’s
 6   refusal to accept that remedy does not constitute a breach by Defendant, where Defendant
 7   fulfilled its obligations under the terms of the warranty. See Grassi, 2015 WL 4879410 at *3.
 8   For this reason, the Court agrees with Defendant that the Amended Complaint fails to sufficiently

 9   allege facts that establish a breach of the limited warranty.
10                             ii.      Essential Purpose
11           Regardless, Plaintiff contends that he was not limited to the remedy contained in the
12   warranty because the warranty fails of its essential purpose and is unconscionable. (ECF No. 73
13   at 21.) A limited warranty fails of its essential purpose only if, after multiple attempts, the
14   warrantor fails to repair the defects in a reasonable timeframe. Oddo v. Arcoaire Air
15   Conditioning & Heating, No. 8:15-cv-01985-CAS(Ex), 2017 WL 372975, *12 (C.D. Cal. Jan. 24,

16   2017) (citing Sumer v. Carrier Corp., No. 14-cv-04271-VC, 2015 WL 758314, *1 (N.D. Cal.
17   Feb. 20, 2015)). Plaintiff argues the warranty fails of its essential purpose because allowing
18   Defendant to provide replacement shingles would have been futile, since the replacement shingles
19   would suffer from the same latent defects as the original shingles. (ECF No. 73 at 22) (citing In
20   re MyFord Touch Consumer Litig., 46 F. Supp. 3d 936 (N.D. Cal. 2014)). Plaintiff cites to
21   MyFord Touch to support his position, but in doing so, Plaintiff misses the mark.
22           MyFord Touch does not support Plaintiff’s contention that a customer can simply refuse

23   the remedy provided for in a warranty on the belief that such remedy is futile, and then claim
24   breach of warranty under a theory of failure of essential purpose. Contrary to Plaintiff’s
25   68 at 16; 68-1, Exh. 1 at 2–3; 73 at 21.) Plaintiff’s amended complaint depends on the warranty (ECF No. 36 ¶¶ 109,
     112, 113 (“Pursuant to the express warranty, Defendant is obligated to replace defective shingles or provide monetary
26   relief.”)); and Plaintiff does not dispute that the operative warranty is attached to Defendant’s Motion as Exhibit 1
     (see ECF No. 73 at 21 (citing to Def. Br. At 5, 18)). The Court will therefore consider the warranty, Defendant’s
27   Exhibit 1. Knievel v. ESPN, 393 F.3d 1068, 1076 (9th Cir. 2005) (quoting In re Silicon Graphics Inc. Sec. Litig., 183
     F.3d 970, 986 (9th Cir. 1999)) (considering a document not attached to the complaint where contents of the document
28   are alleged therein, and authenticity is not questioned).
                                                               6
 1   understanding of MyFord Touch, the court there dismissed the breach of express warranty claims

 2   of the named plaintiffs who did not bring their cars to Ford for repairs because they believed
 3   doing so would be futile. MyFord Touch, 46 F. Supp. 3d at 971. The court further provided that
 4   the fact that a customer “is not bound by a warranty’s limitations of remedy once the warranty has
 5   failed of its essential purpose is a different issue from whether a defendant should be given an
 6   opportunity to repair or replace before the warranty can be said to have failed of its essential
 7   purpose.” Id. at 970. Moreover, the plaintiffs’ contention that the defendant’s inability to repair
 8   was commonplace and so allowing the defendant the opportunity to repair would be futile was

 9   “not adequately supported by the complaint” in which the plaintiffs “simply” pointed to their own
10   experiences, nineteen complaints to the National Highway Transportation Safety Administration,
11   and two websites complaining about My Touch. Id. at 971.
12          Simply put, a plaintiff cannot assert failure of essential purpose where the defendant was
13   not given the opportunity to repair, replace, or adjust the problem. Id. Here, Plaintiff alleges he
14   replaced the shingles the same month he filed a claim with Defendant and before Defendant had
15   the opportunity to respond to his warranty claim. On these factual allegations, Plaintiff has not

16   shown he was excused from allowing Defendant the opportunity to repair the shingles, and
17   therefore the express warranty cannot be said to have failed of its essential purpose. Id.
18                          iii.    Unconscionability
19          Similarly, Plaintiff argues the express warranty was unconscionable because TAMKO,
20   and only TAMKO, knew of the shingles’ latent defects, withheld that information, and then
21   limited the remedy to replacement with equally defective shingles. (ECF No. 73 at 24.) In
22   California, an allegation of unconscionability requires a showing that the warranty is both

23   procedurally and substantively unconscionable. Grassi, 2015 WL 4879410 at *4 (citing
24   Marchante v. Sony Corp. of Am., Inc., 801 F. Supp. 2d 1013, 1022 (S.D. Cal. 2011)). Procedural
25   unconscionability exists when the warranty arises out of oppression or surprise. Oddo, 2017 WL
26   372975 at *10. For a warranty to be substantively unconscionable, the result must be so
27   outrageous as to “shock the conscience of the court. Id. at *9 (citing Aron v. U-Haul Co. of Cal.,
28   143 Cal. App. 4th 796, 808 (2006)). Broad allegations of procedural unconscionability claiming
                                                        7
 1   a lack of bargaining power or lack of choice are insufficient to state a claim for unconscionability.

 2   Id.
 3          Plaintiff cites Armendariz, et al., v. Foundation Health Phychcare Services, Inc., 24 Cal.
 4   4th 83, 113 (2000) for the proposition that “[a] contract is procedurally unconscionable if it is a
 5   contract of adhesion.” (ECF No. 73 at 24–25.) The Armendariz court, however, did not create
 6   such a hard-line rule. Rather, the court explained that an unconscionability analysis begins with
 7   an inquiry into whether the contract is one of adhesion and—if it is—the court must then consider
 8   whether other factors are present that would render the contract unenforceable. Armendariz, 24

 9   Cal. 4th at 90, 113. In fact, it is not clear “whether a contract of adhesion is inherently
10   oppressive, and therefore automatically procedurally unconscionable, or whether oppression is a
11   separate element that must be present.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1281 (9th
12   Cir. 2006). Moreover, “even though a contract may be adhesive, the existence of ‘meaningful’
13   alternatives available to such contracting party in the form of other source of supply tends to
14   defeat any claim of unconscionability.” Smith v. Ford Motor Co., 462 F. App’x 660, 663 (9th
15   Cir. 2011) (quoting Dean Witter Reynolds, Inc. v. Superior Court, 211 Cal. App. 3d 758, 796-97

16   (1989)). Plaintiff has not alleged that there were no meaningful alternatives available to him.
17   These questions are nevertheless irrelevant to the present analysis. Even if the Court were to
18   determine that the express warranty here was oppressive—either automatically or otherwise—
19   such that it was procedurally unconscionable, the Court finds Plaintiff has failed to establish any
20   level of the requisite substantive unconscionability that would render the warranty unenforceable.
21          To that end, the Court finds the warranty here was not substantively unconscionable
22   because the terms of the contract and/or its result are not so outrageously unfair as to “shock the

23   conscience.” By way of example, in Oddo, the plaintiff argued Arcoaire’s warranty was
24   substantively unconscionable because it provided a “new or remanufactured part, at [the
25   defendant’s] option, to replace the defective part at no charge for the part,” but did not cover
26   materials and labor. Oddo, 2017 WL 372975 at *9. The court there found the plaintiff’s
27   contention of substantive unconscionability invalid because California law specifically allows
28   sellers to limit the warranty remedies available to buyers. Id. at *10 (citing Cal. Com. Code §
                                                         8
 1   2719(1)(a) (“The agreement … may limit or alter the measure of damages recoverable under this

 2   division, as by limiting the buyer’s remedies to return of the goods and repayment of the price or
 3   to repair and replacement of nonconforming goods or parts.”)). Here, Plaintiff’s argument of
 4   substantive unconscionability similarly fails because a warranty that limits the buyer’s remedy to
 5   replacement of a defective part does not shock the Court’s conscience. Id.
 6                            iv.      Privity
 7          Plaintiff’s assertion that express warranty claims do not require privity of contract is
 8   similarly misplaced. In support of that position, Plaintiff points to Coleman v. Boston Sci. Corp.,

 9   No. 1:10-cv-01968-OWW-SKO, 2011 WL 3813173 (E.D. Cal. Aug. 29, 2011), which provides
10   that “privity is not an absolute requirement for express warranties under California law.” (ECF
11   No. 72 at 26) (citing Coleman, 2011 WL 3813173 at *4). Plaintiff accurately quotes Coleman,
12   but has taken it out of context. The court’s analysis in Coleman actually begins with the premise
13   that “[a]s a general rule, privity of contract is a required element of an express breach of warranty
14   cause of action.” Coleman, 2011 WL 3813173 at *4. Indeed, exceptions to the privity of contract
15   requirement are only valid under certain circumstances. Id. The Coleman court continued to

16   state that privity may not be required where a buyer’s “reliance on a seller’s representations may
17   provide the basis for an express warranty claim even absent privity.” Id. That is, the privity
18   requirement is waived where the plaintiff can plausibly plead reliance on the manufacturer’s
19   written warranties and advertising materials. Id.
20          Here, Plaintiff alleges a builder installed the shingles on a home that Plaintiff purchased
21   months later, and Plaintiff was not aware Defendant manufactured the roofing shingles until ten
22   years after that. (ECF No. 36 ¶¶ 55, 58.) Plaintiff’s allegations show he could not have relied on

23   Defendant’s written warranty or advertising material in purchasing the product, or in this case, in
24   purchasing his home that contained the shingles. Plaintiff cannot plausibly plead reliance on
25   Defendant’s written warranty or advertising and, therefore, is required to show privity of contract
26   to pursue the breach of express warranty claim. He has not done so. Accordingly, the Court
27   GRANTS Defendant’s motion to dismiss Plaintiff’s breach of express warranty claim.3
28   3
            Because the Court dismisses Plaintiff’s breach of express warranty claim for the reasons stated above, the
                                                              9
 1             “A district court may deny a plaintiff leave to amend if it determines that allegations of

 2   other facts consistent with the challenged pleading could not possibility cure the deficiency, or if
 3   the plaintiff had several opportunities to amend its complaint and repeatedly failed to cure
 4   deficiencies.” Telesaurus VPC, LLC v. Power, 623 F.3d 998, 1003 (9th Cir. 2010) (internal
 5   citation omitted). Although a court should freely give leave to amend when justice so requires,
 6   “the court’s discretion to deny such leave is ‘particularly broad’ where the plaintiff has previously
 7   amended its complaint[.]” Ecological Rights Found., 713 F.3d at 520 (quoting Miller, 358 F.3d
 8   at 622.

 9             Plaintiff has had two opportunities to allege facts sufficient to support his breach of
10   express warranty claim (ECF Nos. 1, 36) and has not done so. Further, it does not appear
11   Plaintiff can cure the deficiencies by alleging additional facts because the issue is not a lack of
12   factual support for Plaintiff’s claim, but rather that Plaintiff’s factual allegations show his claim is
13   not viable because he cannot allege privity. In other words, the Court finds Plaintiff cannot allege
14   additional facts consistent with the present allegations that would cure the deficiencies identified
15   above. It would therefore be futile to allow further opportunities to amend this claim.

16   Accordingly, dismissal of Plaintiff’s claim for breach of express warranty is without leave to
17   amend.
18                    B.       Implied Warranties of Merchantability and Fitness for Purpose
19             Defendant argues Plaintiff’s implied warranty claims fail because (1) Defendant expressly
20   disclaimed the implied warranties; (2) Plaintiff does not allege he experienced problems with the
21   shingles within the warranty period (the first year of purchase); and (3) Plaintiff does not allege
22   privity of contract with Defendant. (ECF No. 68 at 23–24.) For his part, Plaintiff argues that the

23   implied warranty disclaimers are unenforceable because (1) the warranty fails of its essential
24   purpose, as discussed above, and (2) the implied warranty disclaimer is unconscionable. (ECF
25   No. 73 at 28–29.) Plaintiff also argues his claims are timely, and direct privity is not required
26   where a plaintiff is a third-party beneficiary. (ECF No. 73 at 30–31.)
27
     Court need not and does not address Defendant’s argument that Plaintiff failed to provide notice to Defendant within
28   30 days of discovering the defects, as required by the warranty.
                                                               10
 1                           i.      Failure of Essential Purpose and Unconscionability

 2           The Court has already addressed Plaintiff’s argument that the warranty fails of its essential
 3   purpose and does not repeat that discussion here. Because the Court found the warranty does not
 4   fail of its essential purpose, Plaintiff’s derivative argument does not render the disclaimers
 5   unenforceable.
 6           Plaintiff’s argument regarding unconscionability is slightly different from that asserted
 7   with respect to the express warranty in that Plaintiff asserts that the implied warranty disclaimer
 8   itself is unconscionable, presumably apart from the unconscionability of the warranty. The

 9   analysis, however, is the same. As above, Plaintiff has not alleged facts supporting that the
10   disclaimer or its results “shock the conscience” such that the Court might find substantive
11   unconscionability.
12                           ii.     Privity
13           With regard to privity, the parties do not dispute that the rule of privity generally applies
14   to implied warranty claims in California. Plaintiff, however, argues privity is not required for
15   implied warranty claims brought by third-party beneficiaries under California Commercial Code

16   § 2314. (ECF No. 73 at 31) (citing Clark v. LG Elecs. U.S.A., Inc., No. 13-cv-485, 2013 WL
17   5816410 (S.D. Cal. Oct. 29, 2013)). Plaintiff argues that Defendant sold its product through a
18   network of retailers, dealers, and distributors who were not the intended beneficiaries of the
19   warranties. Instead, because Plaintiff and the class were the ultimate consumers and intended
20   third-party beneficiaries, they may bring implied warranty claims. (ECF No. 73 at 31.)
21   Defendant on the other hand argues that implied warranty claims generally require privity or an
22   exception to privity, and the third-party beneficiary exception is not recognized by California

23   courts in the consumer warranty context. (ECF No. 68 at 24.)
24           “Under California Commercial Code section 2314 … a plaintiff asserting breach of
25   warranty claims must stand in vertical contractual privity with the defendant,” meaning buyer and
26   seller “are in adjoining links of the distribution chain.” Clemens v. DaimlerChrysler Corp., 534
27   F.3d 1017, 1023 (9th Cir. 2008). Here, Plaintiff alleges Defendant sold its shingles through
28   retailers, dealers, installers, and distributors; a builder installed those shingles on Plaintiffs’ home
                                                         11
 1   months before he purchased it; and Plaintiff only discovered years later that Defendant was the

 2   manufacturer. As in Clemens, the end consumer “who buys from a retailer is not in privity with a
 3   manufacturer.” Id. Indeed, Plaintiff is even a few additional steps away from being in an
 4   adjoining link to the manufacturer Defendant in this case.4
 5            California district courts are split on the application of the third-party beneficiary

 6   exception to the rule of privity. Stewart v. Electrolux Home Prod., Inc., No. 1:17-cv-01213-LJO-

 7   SKO, 304 F. Supp. 3d 894, 914 n.10–11 (E.D. Cal. Jan. 9, 2018) (citing cases). Plaintiff points to

 8   Clark as an example of a district court in California applying the exception. (ECF No. 73 at 31.)

 9   The Clark court found a plaintiff in a putative class action who purchased an LG Electronics

10   refrigerator from a “retail seller” was an “intended third-party beneficiary of LG’s warranty

11   agreements” and so “the lack of vertical privity [did] not require dismissal of her implied

12   warranty claim under [] section 2314.” Clark, 2013 WL 5816410 at *11–*12. The Clark court

13   reasoned the Ninth Circuit did not reject the “third-party beneficiary exception in Clemens”

14   because the Ninth Circuit “did not specifically consider the third-party beneficiary exception or
15   cases that have adopted the third-party beneficiary exception.” Id. at 12 n.10.

16            Plaintiff’s application of Clark is not without merit.5 That the Ninth Circuit does not
17   mention or discuss the third-party beneficiary exception in its list of exceptions to the rule of
18   privity, however, is what persuades this Court and others that “Clemens forecloses the third-party
19   beneficiary exception to the rule of privity.” Stewart, 304 F. Supp. 3d at 915. Clemens
20   “specifically addressed exceptions to privity in the consumer warranty context, but it did not
21
     4
22             By way of example, the plaintiff in Clemens was a consumer who purchased a Dodge Neon from an
     independent Dodge dealership. 534 F.3d at 1021. The Ninth Circuit found the plaintiff lacked privity with the
23   manufacturer, DaimlerChrysler, for an implied warranty claim against it for selling cars with defective head gaskets.
     Id. at 1023–24. The Court reasoned “an end consumer such as [the plaintiff] who buys from a retailer is not in privity
24   with the manufacturer.” Id. at 1023. The Court added that “particularized exceptions” exist “when the plaintiff relies
     on written labels or advertisements of a manufacturer,” or “in special cases involving foodstuffs, pesticides, and
     pharmaceuticals, and where the end user is an employee of the purchaser,” but noted those exceptions did not apply
25   to the plaintiff. Id. The Court added that it declined the “invitation to create a new exception that would permit [the
     plaintiff’s] action to proceed.” Id. at 1024–25.
26
     5
              It is worth noting, however, that Clark relies on the California Court of Appeal decision of Gilbert. v.
27   Steelform Contracting Co., 82 Cal. App. 3d 65 (1978), in which a plaintiff sued a subcontractor who had been hired
     by the general contractor to build a roof for plaintiff, and as such it is factually distinguishable. See Stewart, 304 F.
28   Supp. 3d at 915.
                                                                  12
 1   recognize or acknowledge a third-party beneficiary exception.” Id. The district court in Stewart

 2   further noted that “there is no published California authority recognizing this exception to privity

 3   in the consumer warranty context.” Id. The Clemens court noted that other state courts have split

 4   on this question, but added “California courts have painstakingly established the scope of the

 5   privity requirement under [] section 2314,” and stated it was “not free to create new exceptions to

 6   it.” 534 F.3d at 1024.

 7          Accordingly, the Court is bound by Clemens and DISMISSES without leave to amend for

 8   lack of privity Plaintiff’s implied warranty claims. See Stewart, 304 F. Supp. 3d at 915. The

 9   Court, having found a lack of privity and insufficient allegations of unconscionability and failure

10   of purpose, need not and does not address Defendant’s additional arguments for dismissal.

11   Defendant’s motion to dismiss Plaintiff’s claims for implied warranty of merchantability and

12   fitness for purpose is GRANTED.

13                  C.        Strict Liability, Negligence, and Negligent Failure to Warn

14          Defendant argues California’s economic loss rule bars Plaintiff’s claims for strict liability,
15   negligence, and negligent failure to warn. (ECF No. 68 at 24.) Plaintiff argues the economic loss

16   rule does not apply because he sufficiently alleges damage to “other property.” (ECF No. 73 at
17   32.) “In California, under the ‘economic loss rule,’ a manufacturer or distributor may be strictly
18   liable or liable for negligence for injury to property caused by a defective product, but is not
19   liable in tort for purely economic loss.” Stewart, 304 F. Supp. 3d at 902. A plaintiff can recover
20   in tort when the product defect causes damage to “other property,” or in other words, property
21   other than the product itself. Id. (citing Jimenez v. Superior Court, 29 Cal. 4th 473, 483 (2003)).
22          In opposition, Plaintiff points to two allegations in the First Amended Complaint he

23   argues refer to damage to property other than the shingles themselves, paragraphs 26 and 61.
24   (ECF No. 73 at 33.) Paragraph 61 reads, “[i]n June 2015, in order to avoid further damage,
25   Snyder was forced to have his defective TAMKO roof replaced at a cost of approximately
26   $12,000, an expense he should not have had to incur for another two decades.” (ECF No. 36 ¶
27   61.) Plaintiff does not mention any other property in this paragraph. For several paragraphs
28   before, Plaintiff refers only to the shingles, alleging that they were in “very poor condition,” that
                                                        13
 1   they were “brittle and dry” and “cracking and curling,” and that Defendant sent Plaintiff a

 2   certificate for “15 of the 23 squares of shingles needed for [Plaintiff] to reroof his home.” (ECF
 3   No. 36 ¶¶ 56–60.) Nowhere does Plaintiff mention damage to his home or to items in his home,
 4   outside of the damaged shingles. Even drawing reasonable inferences in favor of the non-moving
 5   party, there is no basis for the Court to infer that the damage Plaintiff mentions in paragraph 61
 6   refers to any property but the shingles themselves.
 7          Paragraph 26 reads, “[i]n addition to damages to their shingles and roofs, Plaintiffs and
 8   the Class have also suffered damage to the underlying structures, including to their real and

 9   personal property. The premature failure of Defendant’s shingles allows moisture to enter the
10   structures on which they are installed.” (ECF No. 36 ¶ 26.) This indeed speaks of damage to
11   other property, but it does not allege damage specifically to Plaintiff’s other property. Rather, the
12   complaint names multiple plaintiffs, and the allegations in the complaint support the contention
13   that some suffered this damage, but not that Plaintiff did. A general allegation that some
14   plaintiffs suffered damage to real and personal property is not sufficient to “nudge” Plaintiff’s
15   claims “across the line from conceivable to plausible.” Iqbal, 556 U.S. at 680; see, e.g., NuCal

16   Foods, Inc. v. Quality Egg LLC, 918 F. Supp. 2d 1023, 1029 (E.D. Cal. Jan. 16, 2013) (finding
17   plaintiff’s allegations it packaged recalled eggs and non-recalled eggs from other suppliers
18   together, and those packages were destroyed in the recall “plausibly alleged” the destruction of
19   “other property” besides the contracted property of recalled eggs, such as the non-recalled eggs
20   from other suppliers and the packaging materials); Jimenez, 29 Cal. 4th at 476, 484 (finding
21   plaintiffs alleged defective windows caused damage to other parts of the home, such as “stucco,
22   insulation, framing, drywall, paint, wall coverings, floor coverings, baseboards, and other parts of

23   the home”).
24          Further, Defendant previously raised this issue and Plaintiff did not take the opportunity to
25   add sufficient allegations in the amended complaint. The original complaint contained the same
26   language in paragraph 25 that “Plaintiffs” suffered damage to “underlying structures.” (ECF No.
27   1 ¶ 25.) In the section of the original complaint with Plaintiff’s allegations, paragraph 53 reads,
28   “[i]n June 2015, Snyder had his defective TAMKO roof replaced at a cost of approximately
                                                       14
 1   $12,000, an expense he should not have had to incur for another two decades.” In its first motion

 2   to dismiss, Defendant argued these two allegations were insufficient to show more than economic
 3   loss (ECF No. 25-1 at 16–17), but Plaintiff’s only change was to add the phrase “in order to avoid
 4   further damage” to paragraph 61. (ECF No. 36 ¶ 61.) On the other hand, all other named
 5   plaintiffs were able to allege specific damage to specific identifiable property.6 (See ECF No. 36
 6
     6
            The relevant allegations related to the other named plaintiffs are:
 7
                     65. The Melnicks’ shingles have cracked and degranulated, including many areas
 8                   where all of the shingles’ granules have come off. These issues have caused water
                     to leak into the Melnicks’ home in at least four distinct places, damaging the
 9                   home’s ceiling and walls.

10                   66. In June 2013, the ceiling in the Melnicks’ master bedroom began to crack and
                     peel. This leak has continued to get worse in the time since.
11
                     67. In late 2014, the Melnicks noticed water marks on the perimeter wall of the
12                   Melnicks’ master bedroom.

13                   68. Also in late 2014, a ceiling leak occurred in one of the home’s bathrooms.

14                   69. In June 2015, the Melnicks discovered water coming down the wall in the upper
                     level hallway of their home. This leak has caused the paneling on the wall to
15                   delaminate and has resulted in mold formation.

16                   70. Additionally, the Melnicks’ shingles are now covered with areas of dark
                     mildew and are growing moss.
17
                     …
18
                     77. Louthan’s shingles have cracked, blistered, degranulated, discolored and
19                   curled. These issues have caused water to leak into Louthan’s home, damaging the
                     home’s ceiling, crown molding, walls and floors.
20
                     …
21
                     82. Summerfield Gardens’ shingles have cracked, severely degranulated, curled
22                   and come loose. These issues have caused water to leak into several of the
                     Summerfield Gardens homes causing additional damage.
23
                     87. In 2015, Summerfield Gardens replaced the roofs on 5029-5031 Castlegate
24                   Lane and 5025-5027 Castlegate Lane at a cost of nearly $34,000. Defendant’s
                     shingles on both of these buildings had failed causing damage to the roof sheathing
25                   and resulting in water entering and damaging the attics of those buildings.

26                   88. The problems with the Summerfield Gardens’ shingles will force it to
                     prematurely replace the roofs at its own expense to avoid further damage to the
27                   structures. Had Summerfield Gardens’ consumer expectations been met, the costs
                     associated with such replacements would not be expected to be incurred for
28                   approximately two more decades.
                                                               15
 1   ¶¶ 65–70, 77, 82, 87–88.) Given the clear allegations of the other named plaintiffs compared to

 2   the paucity of information presented in Plaintiff’s specific allegations, and the tactful avoidance
 3   of clarification regarding whether Plaintiff is one of the “Plaintiffs” who suffered damage to
 4   “underlying structures,” the only reasonable inference the Court can draw is that Plaintiff cannot
 5   properly allege damage to other property.7 As a result, the economic loss rule bars Plaintiff’s
 6   claims for strict liability, negligence, and negligent failure to warn. Defendant’s motion to

 7   dismiss Plaintiff’s Claims Four, Five, Six, Seven, and Eight is GRANTED. Because Plaintiff has

 8   had two opportunities to sufficiently allege damage to other property and has failed to do so,

 9   dismissal is without leave to amend.

10                     D.       Claims Sounding in Fraud

11            Defendant moves the Court to dismiss Plaintiff’s claim for fraudulent concealment
12   because Plaintiff (1) has not adequately alleged a duty to disclose on the part of TAMKO, and (2)
13   has not pleaded the particulars of TAMKO’s alleged concealment, as required under Rule 9(b).
14   (ECF No. 68 at 26.) Relatedly, Defendant moves to dismiss Plaintiff’s claims for negligent
15   misrepresentation and Plaintiff’s claims brought under California’s consumer protection laws

16   (CLRA, UCL, and FAL) because Plaintiff (1) has not plausibly alleged reliance, and (2) has not
17   met the heightened pleading standard of Rule 9(b). (ECF No. 68 at 29–32.) In response, Plaintiff
18   argues (1) he has adequately alleged specific facts to state a claim for fraudulent concealment,
19   including a duty to disclose; (2) reliance on Defendant’s representations can be inferred; (3) the
20   CLRA, UCL, and FAL claims are held to a reduced pleading standard under Rule 9(b); and (4)
21   the UCL claim alleges an unfair act, and so reliance is not required. Plaintiff additionally asserts
22
     (ECF No. 36 ¶¶ 65–70, 77, 82, 87–88.)
23

24   7
               Plaintiff cites Disher v. Tamko Bldg. Prod., Inc., No. 14-CV-740-SMY-SCW, 2015 WL 4609980, at *2
     (S.D. Ill. July 31, 2015), to support his argument that paragraph 26 sufficiently alleges damage to “other property.”
25   (ECF No. 73 at 33.) The court in Disher discussed, in relevant part, whether two named plaintiffs adequately alleged
     damage by TAMKO shingles to those plaintiffs’ other property, and determined both did. Disher, 2015 WL 4609980
26   at *2, *6. One of the plaintiffs alleged a risk of “further damage to his home,” id. at *6 (emphasis added). The other
     alleged “Plaintiffs and the Class have also suffered damage to the underlying elements of their structures.” Id. at *2.
27   These allegations are parallel to Plaintiff’s present allegations, and this Court will not attempt to distinguish them.
     Nonetheless, Disher is an out of circuit district court case, does not cite to binding authority, and does not explain its
28   reasoning. This Court therefore does not find Disher persuasive.
                                                                 16
 1   that he has pleaded violations of the UCL under the unfair and unlawful prongs as well. (ECF

 2   No. 73 at 47, 54–57.)
 3                           i.      Federal Rule of Civil Procedure Rule 9(b) – Actual Knowledge.
 4           Plaintiff’s claims of negligent misrepresentation, fraudulent concealment, and violations
 5   of the CLRA, UCL, and FAL are each based, generally, on allegations that Defendant made
 6   representations or omissions concerning the quality and performance of its shingles that it knew
 7   or should have known were false, while concealing the truth about its product. (See e.g., ECF No.
 8   36 ¶¶ 212, 214, 220, 222, 223, 242, 245, 247, 255, 264.) Because Plaintiff asserts a unified

 9   course of fraudulent conduct, each claim is “grounded in fraud” or “sounds in fraud” and
10   therefore must meet the heightened pleading requirements of Rule 9(b). See Kearns v. Ford
11   Motor Co., 567 F.3d 1120, 1125 (9th Cir. 2009) (claims under CLRA and UCL held to 9(b)
12   standard); Lawrence v. Wells Fargo Bank, N.A., No. 11cv00302-LJO-EPG, 2019 WL 3714774, at
13   *3 (E.D. Cal. Aug. 7, 2019) (claims for fraud and negligent misrepresentation must meet Rule
14   9(b)’s particularity requirements); see also Daniels v. Select Portfolio Servicing, Inc., 246 Cal.
15   App. 4th 1150, 1166 (2016) (in California, “[c]auses of action for intentional and negligent

16   misrepresentation sound in fraud....”).
17           Under Rule 9(b), allegations of fraud must be alleged with particularity. Stewart, 304 F.
18   Supp. 3d at 905 (citing Kearns, 567 F.3d at 1125). In the case of fraudulent concealment or
19   omission, it is true that the heightened standard does not necessarily require a plaintiff to allege
20   “the specific time of an omission or the place it occurred” because doing so would generally not
21   be possible. Stewart, 304 F. Supp. 3d at 906. This distinction, however, does not create a
22   reduced standard as Plaintiff argues, either in the context of fraudulent concealment, or in the

23   context of his claims under the UCL, CLRA, and FAL. Rather, “a plaintiff must describe the
24   content of the omission and where the omitted information should or could have been revealed, as
25   well as provide representative samples of . . . representations that plaintiff relied on . . . .”
26   Stewart, 304 F. Supp. 3d at 907. As is relevant here, a plaintiff must also specifically allege a
27   defendant’s actual knowledge of a product defect in fraud-based claims. Id. at 908–10 (analyzing
28   allegations of actual knowledge in fraudulent concealment claim and claims brought under the
                                                          17
 1   CLRA, UCL, and FAL). More specifically, for consumer protection-based claims, the plaintiff

 2   must “allege how the defendant obtained knowledge of the specific defect prior [to] the plaintiff’s
 3   purchase of the defective product.” Id. at 908 (citing Wilson v. Hewlett-Packard Co., 668 F.3d
 4   1136 (9th Cir. 2012)). An allegation is deficient if the plaintiff makes only conclusory allegations
 5   the defendant had access to defect information or was in a superior position to know of a product
 6   defect. Id. at 909 (citing Wilson, 668 F.3d at 1147).
 7          In Stewart, the plaintiff alleged the defendant—an oven manufacturer—had knowledge of
 8   the product defects because the defendant monitored warranty statistics, tracked returns, and

 9   checked customer complaints. Stewart, 304 F. Supp. 3d at 910. The court found that the plaintiff
10   failed to allege that any of the complaints or warranty requests were made directly to defendant
11   and so those complaints were not enough to establish actual knowledge by the defendant. Id.
12   (stating that while allegations of consumer complaint may be sufficient in some cases, the
13   plaintiff failed to allege a connection between the consumer complaint websites and the
14   defendant.)
15          Here, Plaintiff alleges Defendant had actual knowledge because Defendant “was in a

16   position of superiority to the Plaintiffs and the Class members,” knew of warranty claim
17   submissions, and knew or should have known of consumer complaints. (ECF No. 36 ¶¶ 35, 212.)
18   These allegations are the type of conclusory allegations that that are not sufficient to support the
19   conclusion that Defendant obtained actual knowledge of the specific defect, nor do they come
20   close to establishing that Defendant knew of the defect prior to Plaintiff’s purchase. Stewart, 304
21   F. Supp. 3d at 908. Plaintiff also quotes passages of “frustrated customer postings” from two
22   consumer websites to support his claims. (ECF No. 36 ¶ 35.) However, Plaintiff has not alleged

23   any connection between the consumer websites and Defendant. Stewart, 304 F. Supp. 3d at 910.
24   Plaintiff thus does not sufficiently allege Defendant had actual knowledge of the alleged defects
25   prior to Plaintiff’s purchase, and his claims of fraudulent concealment, as well as those brought
26   under the UCL, FAL, and CLRA, are therefore DISMISSED.
27   ///
28   ///
                                                       18
 1                          ii.     Actual Reliance

 2          Additionally, Plaintiff has failed to allege that he was exposed to any specific marketing
 3   or warranty messages and relied on those messages in purchasing the defective product or, in this
 4   case, in purchasing his home. In order to successfully allege violations under the UCL, FAL, and
 5   CLRA, a plaintiff must set forth facts supporting that he was exposed to and actually relied on
 6   certain misrepresentations or omissions in purchasing the defective product. Bronson v. Johnson
 7   & Johnson, Inc., No. C 12-04184 CRB, 2013 WL 1629191, at *2 (N.D. Cal. April 16, 2013).
 8   The same is true for a claims of negligent misrepresentation and fraudulent concealment. See

 9   Opperman v. Path, Inc., 87 F. Supp. 3d 1018, 1046 (N.D. Cal. 2014) (plaintiff must establish
10   detrimental reliance to recover on claim of negligent misrepresentation); 625 3rd Street
11   Associates, L.P. v. Alliant Credit Union, 633 F. Supp. 2d 1040, 1050 (N.D. Cal. 2009) (“claim for
12   fraudulent concealment in California requires knowing concealment or non-disclosure . . . which
13   induces justifiable reliance”). To establish actual reliance, a plaintiff must allege that “the
14   defendant’s misrepresentation or nondisclosure was an immediate cause of the plaintiff’s injury-
15   producing conduct.” In re Tobacco II Cases, 46 Cal.4th 298, 326 (2009); see also Kane v.

16   Chobani, Inc., 2013 WL 5289253, at *6 (N.D. Cal. Sept. 19, 2013).
17          Here, Plaintiff does not sufficiently allege reliance on any misrepresentation or omission.
18   Indeed, Plaintiff’s allegation concedes that he purchased his home in 2005 and “became aware
19   that the shingles were Defendant’s Heritage 30 shingles” in 2015. (ECF No. 36 ¶¶ 55, 58.) These
20   allegations do not square with the assertion that Plaintiff relied on Defendant’s misrepresentations
21   or omissions when he purchased his home because it reveals Plaintiff became aware of the
22   manufacturer of his home’s shingles ten years after he purchased the home. The Court

23   understands Plaintiff’s argument that such an interpretation of the reliance requirement does not
24   account for the realities of the roofing industry—“an industry that contemplates the transferability
25   of its representations to the subsequent owners . . . .” (ECF No. 73 at 51.) But Plaintiff cites to
26   no case law in support of its argument, and the Court is aware of none. Indeed, it seems that
27   absent reliance on a statement or omission, Plaintiff’s requested relief would come in the form of
28   a warranty claim, and not one grounded in fraud. For this additional reason, Plaintiff’s claims
                                                        19
 1   based in fraud must be DISMISSED.8

 2                             iii.     Additional UCL Accusations

 3           Plaintiff also argues he has stated additional violations under the UCL’s unlawful and

 4   unfair prongs. (ECF No. 73 at 56.) Plaintiff is correct that “each prong of the UCL comprises a

 5   separate and distinct theory of liability.” Kearns, 567 F.3d at 1127 (citing S. Bay Chevrolet v.

 6   Gen. Motors Acceptance Corp., 72 Cal. App. 4th 861, 886–87 (1999)). However, if a UCL claim

 7   is grounded in fraud, the entire claim must meet the heightened pleading requirement of Rule

 8   9(b). Id. Here, Plaintiff’s UCL claim sounds in fraud, and so Plaintiff’s entire UCL claim must

 9   be pleaded with particularity under Rule 9(b). As discussed above, Plaintiff has not met this

10   standard.

11           Accordingly, the Court GRANTS Defendant’s motion to dismiss claims 10, 11, 13, 14,

12   and 15. Because this is Plaintiff’s second attempt to sufficiently allege claims sounding in fraud,

13   and because Plaintiff is unable to allege either Defendant’s actual knowledge or Plaintiff’s

14   reliance on any misrepresentation or omission, dismissal is without leave to amend.

15                    E.       Unjust Enrichment

16           Defendant seeks dismissal of Plaintiff’s claim for unjust enrichment, arguing California
17   does not recognize unjust enrichment as an independent cause of action. (ECF No. 68 at 25.)
18   Plaintiff acknowledges this, but urges the Court to allow the claim to proceed by construing it as a
19   quasi-contract claim seeking restitution. (ECF No. 73 at 41.) Plaintiff further argues that it has
20   properly pleaded unjust enrichment as an alternative to its breach of warranty claim. (ECF No.
21   73 at 35.) In reply, Defendant asserts that two recent cases (both from the Northern District of
22   California) “have made clear that [such alternate pleading] is not permitted.” (ECF No. 76 at 9.)

23           It is true that California courts have concluded that unjust enrichment is not an
24   independent cause of action, but rather a “theory that permits recovery on other recognized causes
25   of action.” Yujin Robot Inc. v. Synet Elecs. Inc., No. CV 14-06237 SJO (ASx), 2015 WL
26
     8
               To the extent Plaintiff contends reliance can be inferred as it pertains to his CLRA, UCL, and FAL claims
27   (ECF No. 73 at 54), these claims are nonetheless dismissed for failure to plead Defendant’s actual knowledge of a
     defect, as explained above.
28
                                                              20
 1   12781052, at *4 (C.D. Cal., March 16, 2015); Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753,

 2   762 (9th Cir. 2015). Courts may, however, construe a cause of action for unjust enrichment as a
 3   quasi-contract claim seeking restitution. Astiana, 783 F.3d at 762. Even so, claims based in
 4   quasi-contract may be dismissed where they are “rooted in the same subject matter covered by an
 5   express contract.” Neal v. Select Portfolio Servicing, Inc., No. 5:15-cv-03212-EJD, 2016 WL
 6   48124, at *6 (N.D. Cal. 2016). This is because “an unjust enrichment claim does not lie where
 7   the parties have an enforceable express contract.” Lennar Mare Island, LLC v. Steadfast Ins. Co.,
 8   No. 2:12-cv-02182-KJM-KJN, 2016 WL 829210, at *4 (E.D. Cal. 2016) (quoting Durell v. Sharp

 9   Healthcare, 183 Cal. App. 4th 1350, 1370 (2010)).
10          Plaintiff seems to argue in opposition that because he alleges the limitations and
11   exclusions of the warranty are unconscionable, the “existence of an enforceable contract is
12   disputed or denied” (ECF No. 73 at 35), and so he can plead unjust enrichment as an alternative
13   to his contract-based claims. Plaintiff is correct that under the Ninth Circuit’s holding in Astiana,
14   a restitution claim based on unjust enrichment/quasi-contract may be pleaded as an alternative to
15   a contract-based claim. See, e.g., Loop AI Labs Inc. v. Gatti, No. 15-cv-00798, 2015 WL

16   5158639, at *6–7 (N.D. Cal. 2015). Such an alternately-pleaded claim may proceed where a
17   party obtained a benefit by fraud or similar conduct, or where the contract in question is otherwise
18   unenforceable. At this early stage of litigation, Plaintiff may plead inconsistent causes of action,
19   even though he will be precluded from ultimately recovering under both. Oracle Corp. v. SAP
20   AG, No. C 07-1658 PJH, 2008 WL 5234260, at *9 (N.D. Cal. 2008).
21          Here, however, the Court has found that Plaintiff has failed to adequately plead that the
22   express warranty and/or the disclaimer are unconscionable or otherwise unenforceable.

23   Additionally, the Court has found Plaintiff fails to state a cause of action grounded in fraud. As a
24   result, his unjust enrichment claim pleaded in the alternative necessarily fails.
25          In addition, there is no dispute that “a claim for unjust enrichment cannot stand alone
26   without a cognizable claim under a quasi-contractual theory or some other form of misconduct.”
27   Berenblat v. Apple, Inc., 2009 WL 2591366, at *6 (N.D. Cal. 2009) (cited in Smith v. Ford Motor
28   Co., 462 F. App’x 660, 665 (9th Cir. 2011)). Thus, because Plaintiff’s claim for unjust
                                                       21
 1   enrichment is premised on the same factual allegations as his other causes of action, it must be

 2   dismissed for this additional related reason. See id.
 3                  F.      Song-Beverly Act
 4          Defendants argue that the operative version of the Song-Beverly Act at the time Plaintiff

 5   alleges his shingles were installed in 2004 did not include shingles as a consumer good covered

 6   by the Act, and that the current version that includes shingles is not retroactive. (ECF No. 68 at

 7   28). In response, Plaintiffs argue that shingles are consumer goods within the meaning of the

 8   current version of the Act, and that Defendants rely upon a case that interprets a prior version of

 9   the Act—a case that has been abrogated by the more-recent amendment to the Act. (ECF No.

10   73.)

11          The Song-Beverly Act was indeed amended in 2004 to include “goods [that] cannot be

12   serviced or repaired … because of the method of attachment or because the goods have become

13   so affixed to real property to become a part thereof . . . .” Cal. Civ. Code § 1793.2; see 2004 Cal.

14   Legis. Serv. Ch. 331 (A.B. 2723) (West) (an act to amend § 1793.2 of the Civil Code, relating to

15   consumer warranties). The amended version became operative on January 1, 2005. Id. Code

16   provisions are not retroactive unless expressly so declared, and statutes ordinarily are interpreted

17   as operating prospectively in the absence of a clear indication of contrary legislative intent. Bank

18   of Am., N.A. v. Roberts, 217 Cal. App. 4th 1386, 1394 (2013) (citing, inter alia, Cal. Civ. Code §

19   3). “In construing statutes, there is a presumption against retroactive application unless the

20   Legislature plainly has directed otherwise by means of ‘express language of retroactivity or . . .

21   other sources [that] provide a clear and unavoidable implication that the Legislature intended

22   retroactive application.’” Id. No declaration of retroactivity appears in the amended version of

23   the Song-Beverly Act, Cal. Civ. Code § 1793.2, and there is otherwise no indication of legislative

24   intent to apply the amendment retroactively.

25          The parties agree Plaintiff’s shingles at issue were installed in 2004 (ECF No. 36 ¶ 55),

26   while the former version of the Song-Beverly Act was operative. Plaintiff’s shingles, therefore,
27   were not consumer goods covered by the former version of the Song-Beverly Act. See Atkinson

28   v. Elk Corp., 109 Cal. App. 4th 739 (2003) (finding shingles were not consumer goods within the
                                                       22
 1   version of the Act operative at that time). Accordingly, the Court GRANTS Defendant’s motion

 2   to dismiss Plaintiff’s Snyder’s Song-Beverly Consumer Warranty Act claim. Because the defect
 3   cannot be cured by amendment, the claim is DISMISSED without leave to amend.
 4                  G.      Declaratory Relief
 5          Defendant argues the Court should dismiss Plaintiff’s declaratory relief claim because

 6   declaratory relief is not a claim but rather a remedy, and it therefore requires a plausible

 7   underlying case or controversy. (ECF No. 68 at 32; ECF No. 76 at 26.) Defendant argues that

 8   because all Plaintiff’s claims must be dismissed, there is no actual controversy, and his claim for

 9   declaratory relief must be dismissed as well. (ECF No. 68 at 32.)

10          “An action for declaratory relief requires an actual case or controversy.” Hovsepian v.
11   Apple, Inc., No. 08-5788 JF (PVT), 2009 WL 5069144, at *5 (N.D. Cal. Dec. 17, 2009) (citing
12   Williams v. Alioto, 549 F.2d 136, 141 n.4 (9th Cir.1977)). “[T]he Declaratory Judgment Act
13   ‘merely provides an additional remedy in cases where jurisdiction is otherwise established.’” Id.
14   (quoting Staacke v. U.S. Secretary of Labor, 841 F.2d 278, 280 (9th Cir.1988)). As provided
15   above, Plaintiff does not state an independent claim for relief. Accordingly, Plaintiff’s derivative

16   claim for declaratory relief is also DISMISSED without leave to amend.
17                  H.      Injunctive Relief
18          Similarly, Defendant argues the Court should dismiss Plaintiff’s injunctive relief claim
19   because injunctive relief is a remedy, and not a claim. (ECF No. 68 at 32.) Plaintiff asserts that a
20   claim for injunctive relief is proper under Federal Rule of Civil Procedure 23. (ECF No. 73 at
21   65.) But nothing in Rule 23 specifically establishes injunctive relief as an independent cause of
22   action. Rather, Defendant is correct that in California, injunctive relief is a remedy. Stewart, 304

23   F. Supp. 3d at 911 (citing City of S. Pasadena v. Dep’t of Transp., 29 Cal. App. 4th 1280, 1293
24   (1994)). Accordingly, the Court GRANTS Defendant’s motion to dismiss Plaintiff’s claim for
25   injunctive relief without leave to amend.
26          IV.     VENUE
27          According to the First Amended Complaint (ECF No. 36), venue is proper in this District
28   under 28 U.S.C. § 1391(b) because (1) a substantial part of the events giving rise to this action
                                                        23
 1   occurred in this District, and (2) a substantial part of the property that is the subject of this action

 2   is located in this District. (ECF No. 36 ¶ 12.) In light of the Court’s ruling, however, this is no
 3   longer the case. Still, while venue may nonetheless be proper in this District pursuant to 28
 4   U.S.C. § 1392(b)(1), a district court may transfer any civil action to any other district where it
 5   may have been brought if it finds such transfer to be warranted for the convenience of the parties
 6   and witnesses. 28 U.S.C. § 1404(a). A transfer of venue pursuant to § 1404(a) may be made by
 7   motion of either party or by the court sua sponte, so long as the parties are first given the
 8   opportunity to present their views on the issue. Pavao v. Unifund CCR Partners, 934 F.Supp.2d

 9   1238, 1242 (S.D. Cal. 2013) (citing Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir. 1986)).
10   Because Plaintiff’s claims predicated on California law are dismissed by the present order, venue
11   in this district may no longer be convenient for the parties and witnesses. Hence, the parties are
12   ORDERED to show cause in writing not later than fourteen (14) days from the date of entry of
13   this Order, as to why the action should not be transferred to a more convenient district, and if so,
14   to identify such a district.
15           V.      CONCLUSION

16           For the foregoing reasons, the Court hereby GRANTS Defendant’s Motion to Dismiss
17   Plaintiff Snyder’s claims, without leave to amend. The Court defers ruling on Defendants’
18   motion to dismiss as it relates to the other Plaintiffs unless and until it is determined that this
19   Court is the proper venue for the remainder of this action. As such, Defendants are ordered to re-
20   notice such a motion before this Court, if at all, not later than fourteen (14) days following
21   issuance of an order confirming that venue is proper in this Court.
22           IT IS SO ORDERED.

23   Dated: September 30, 2019
24

25

26                                           Troy L. Nunley
                                             United States District Judge
27

28
                                                         24
